Citation Nr: 1308695	
Decision Date: 03/14/13    Archive Date: 03/25/13

DOCKET NO.  09-44 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial disability rating higher than 10 percent for service-connected gastritis.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty from June 1964 to June 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  In a December 2008 rating decision, the RO, in part, granted service connection for gastritis as secondary to service-connected herniated nucleus pulposus at L4-5 with bilateral radiculopathies, effective from April 18, 2008, and assigned a 10 percent initial disability rating.  In a May 2009 rating decision, the RO denied a TDIU.  

In March 2012, the Board remanded this matter for further development which has been completed, and the case has been returned to the Board for appellate consideration. 

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file to date reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal that the Board is adjudicating in this decision.

In an April 2012 letter, Dr. N.A.O. stated that the Veteran's spine disorder was worsening.  The Board notes that the issue of an increased evaluation for the service-connected lumbar spine disability has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is REFERRED to the AOJ for appropriate action.  

The issue of a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Prior to January 7, 2009, the Veteran's service-connected gastritis was manifested by frequent episodes of bowel disturbance with abdominal distress. 

2.  Beginning January 7, 2009, the Veteran's service-connected gastritis has been manifested by diarrhea, alternating diarrhea and constipation, and with more or less constant abdominal distress. 


CONCLUSIONS OF LAW

1.  Prior to January 7, 2009, the criteria for an initial disability rating in excess of 10 percent for service-connected gastritis have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.114, Diagnostic Code 7319 (2012).

2.  Beginning January 7, 2009, the criteria for a 30 percent disability rating, but not higher, for  service-connected gastritis have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.114, Diagnostic Code 7319 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Stegall Considerations

As noted above, in March 2012, the Board remanded this matter for further development.  The Board specifically instructed the RO/Appeals Management Center (AMC) to send the Veteran a notification letter setting forth the need for additional evidence and the evidence needed to substantiate his claim, and provide him a VA Form 21-4142 release to identify the name(s) and current address(es) of any private and/or VA medical providers who have rendered treatment for his gastritis since February 2009.  The Board also indicated that the RO/AMC was to obtain any identified evidence, provide the Veteran with an updated examination for his gastritis, and to readjudicate the claim.  Subsequently, in March 2012, the AMC sent the Veteran a notification letter in accordance with the Board's remand instructions and also enclosed a VA Form 21-4142 authorization and consent form.  The Veteran submitted additional evidence in support of his claim.  Additionally, the Veteran was provided a VA examination in June 2012, and his claim was readjudicated in an October 2012 Supplemental Statement of the Case.  Thus, there is compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

Duties to Notify and Assist

In correspondence dated in May 2008, prior to the December 2008 rating decision,  and in a March 2012 letter, the RO/AMC satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2012).  Specifically, the RO notified the Veteran of: information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that the Veteran was expected to provide.  He was informed of the type of evidence that could be submitted to support his claim.  Both letters also notified the Veteran of the process by which disability ratings and effective dates are established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The claim was subsequently readjudicated in an October 2012 Supplemental Statement of the Case.  See Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006) (noting that VA cured its failure to afford statutory notice to the claimant prior to an initial rating decision by issuing a notification letter after the decision, readjudicating the claim, and notifying the claimant of such readjudication in the statement of the case). 

The May 2008 letter provided the Veteran with the notice required for the initial claim of service connection for gastritis.  Service connection was subsequently granted, and the Veteran appealed the initial rating assigned.  In cases such as this, where service connection has been granted and an initial disability rating and effective date has been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The Veteran bears the burden of demonstrating any prejudice from defective (or nonexistent) notice with respect to the downstream elements.  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  That burden has not been met in this case, as the Veteran has not  alleged such prejudice. 

VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2012).  Service treatment records have been associated with the claims file.  All identified and available treatment records have been secured.  As the Board will discuss in detail in its analysis below, the Veteran was provided with two VA examinations for his gastritis throughout the appeal period.  As noted in the March 2012 remand, there was evidence that the Veteran's gastritis had worsened in severity since he had been examined in May 2008.  Accordingly, the Board remanded for an updated examination.  The VA examination reports reflect that the examiners reviewed the Veteran's past medical history, recorded his current complaints, conducted appropriate evaluations of the Veteran, rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record, and provided sufficient information to evaluate the Veteran's claim.   

Additionally, the Veteran has not stated nor is there evidence indicating that there has been a material change in the severity of his gastritis since he was last examined in June 2012.  See 38 C.F.R. § 3.327(a) (2012).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See VAOPGCPREC 11-95 (April 7, 1995).  The Board concludes that this examination report is adequate for purposes of rendering a decision in the instant appeal.  See 38 CF.R. § 4.2 (2012); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran and his representative have not contended otherwise.

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2012).  The Veteran has declined the opportunity to present testimony before a Veterans Law Judge.  Therefore, the duties to notify and assist have been met. 


Gastritis

The Veteran essentially contends that his gastritis is more disabling than contemplated by the current 10 percent disability evaluation.  

Disability evaluations are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  Each disability must be viewed in relation to its history, with an emphasis on the limitation of activity imposed by the disabling condition.  Medical reports must be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the veteran working or seeking work.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7 (2012).

The Board notes that there are diseases of the digestive system, particularly within the abdomen, which, while differing in the site of pathology, produce a common disability picture characterized in the main by varying degrees of abdominal distress or pain, anemia and disturbances in nutrition.  Consequently, certain coexisting diseases in this area, as indicated in the instruction under the title "Diseases of the Digestive System," do not lend themselves to distinct and separate disability evaluations without violating the fundamental principle relating to pyramiding as outlined in 38 C.F.R. §§ 4.14 and 4.113 (2012). 

Ratings under Diagnostic Codes 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348, inclusive, will not be combined with each other.  A single evaluation will be assigned under the diagnostic code which reflects the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation.  38 C.F.R. § 4.114 (2012). 

In this case, the Veteran's disability has been identified as gastritis and his disability has been evaluated under Diagnostic Code 7319 for irritable colon syndrome (spastic colitis, mucous colitis, etc.).  Based on the Veteran's symptoms discussed below, the Board can identify no more appropriate diagnostic code and neither the Veteran nor his representative has identified one.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  Accordingly, the Board will proceed with an analysis of the Veteran's disability under this diagnostic code. 

Under Diagnostic Code 7319, a 10 percent disability rating is assigned for moderate irritable colon syndrome (spastic colitis, mucous colitis, etc), manifested by frequent episodes of bowel disturbance with abdominal distress.  A maximum 30 percent rating requires severe irritable colon syndrome manifested by diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress.  38 C.F.R. § 4.114, Diagnostic Code 7319 (2012). 

The Veteran was afforded a VA examination in May 2008.  At that time, he reported symptoms of intermittent heartburn with flare-ups that occurred after eating fatty or greasy foods, and abdominal pain that occurred weekly and one to several hours after eating and lasted one to two hours at a time.  Diarrhea and vomiting were expressly denied by the Veteran.  A clinical examination at that time revealed a small sliding hiatal hernia and gastroesophageal reflux.  

On his January 7, 2009, Notice of Disagreement, the Veteran reported symptoms of diarrhea and ongoing abdominal pain.  

In an April 2012 report, Dr. N.A.O. indicated that the Veteran had "strong stomach burning pain, pyrosis, and regurgitation."  She also noted that the Veteran had abdominal discomfort, he had made significant changes to his diet due to food causing severe symptoms, and he took medication daily.  It was further noted that he had frequent/near daily episodes of diarrhea, he could have up to five or six episodes in a week or on the same day, and these episodes alternated with episodes of constipation.  

The Veteran was provided another examination in June 2012.  The VA examiner noted that the Veteran had recurring episodes of stomach symptoms there were not severe and which occurred four or more times a year.  His symptoms were abdominal pain, which occurred at least monthly, mild nausea which occurred four or more times a year and lasted less than a day, and mild vomiting which occurred four or more times a year and lasted less than a day.  The examiner indicated that the Veteran did not have incapacitating episodes due to signs/symptoms of the stomach disorder, and he did not have another listed conditions.  Additionally, the Veteran did not have any related scars or pertinent physical findings.  The examiner concluded that the Veteran had symptoms, which met the criteria for gastroesophageal reflux disease. 

Based upon the evidence of record and resolving all doubt in the Veteran's favor, the Board finds that as of January 7, 2009, the criteria for a maximum 30 percent evaluation for gastritis have been met.  See Fenderson, supra.  As of January 7, 2009, the evidence demonstrates that his gastritis has been manifested by diarrhea, alternating diarrhea and constipation, and with more or less constant abdominal distress.  38 C.F.R. § 4.114, Diagnostic Code 7319 (2012).  However, the Veteran did not demonstrate such symptoms prior to January 2009, as he expressly denied diarrhea prior to that time and he experienced abdominal distress only weekly.  In reaching this determination, the Board notes that the Veteran is competent and credible with regards to the severity of his disorder as these symptoms are capable of lay observation.  See e.g., Charles v. Principi, 16 Vet. App. 370, 374 (2002) (finding that the Veteran was competent to testify to symptomatology capable of lay observation); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay evidence requires facts perceived through the use of the five senses).  He is also credible with regard to these assertions.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Therefore, a higher disability rating of 30 percent, but not higher, is warranted beginning January 7, 2009, but not before. 

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(b)(1).  The United States Court of Appeals for Veterans Claims (Court) has held that the threshold factor for extra-schedular consideration is a finding on part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

In the case at hand, the record reflects that the Veteran has not required frequent hospitalizations for his disability that the manifestations of his gastritis are not in excess of those contemplated by the schedular criteria.  Additionally, there is no evidence that the disability would interfere with employment.  In sum, there is no indication that the average industrial impairment from the disability would be in excess of that contemplated by the assigned ratings.  Without sufficient evidence reflecting that the Veteran's disability picture is not contemplated by the rating schedule, referral for a determination of whether the Veteran's disability picture requires the assignment of an extra-schedular rating is not warranted.  Id.   Accordingly, the Board has determined that referral of the issue for increased evaluation for extra-schedular consideration is not in order.


ORDER

Prior to January 7, 20091, entitlement to an initial disability rating higher than 10 percent for service-connected gastritis is denied.

Beginning January 7, 2009, entitlement to a 30 percent disability rating, but not higher, for service-connected gastritis is granted, subject to controlling regulations applicable to the payment of monetary benefits. 


REMAND

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion only when it is deemed necessary to make a decision on the claim. 38 U.S.C.A. § 5103A (d) (West 2002); 38 C.F.R. § 3.159(c) (4) (2012).  See also Robinette v. Brown, 8 Vet. App. 69, 76 (1995).  

The Court has held that a TDIU claim may not be denied without producing evidence, as distinguished from mere conjecture, that the Veteran's disability does not prevent him from performing work that would produce sufficient income to be other than marginal.  Friscia v. Brown, 7 Vet. App. 294 (1995), citing Beaty v. Brown, 6 Vet. App. 532, 537 (1994).  In Friscia, the Court specifically stated that VA has a duty to supplement the record by obtaining an examination which includes an opinion on what effect the appellant's service-connected disability has on the ability to work.  Friscia, at 297, citing 38 U.S.C.A. § 5107(a) (West 2002); 38 C.F.R. §§ 3.103(a), 3.326, 3.327, 4.16(a) (2012); Beaty v. Brown, 6 Vet. App. 532, 537 (1994) and Obert v. Brown, 5 Vet. App. 30, 33 (1993).  In this regard, the Board notes in her April 2012 report, Dr. N.A.O. discussed the severity of the Veteran's gastritis and lumbar spine disability and concluded that the disorders "have limited his residual capacity to the point of preventing him to perform his past relevant work."  As there is no other current probative evidence discussing the Veteran's employability based on his service-connected disorders, on remand the Veteran must be afforded an examination to determine whether his service-connected disabilities affect his employability.  

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for an appropriate VA examination to determine the effect of his service-connected disabilities on employability.  The claims folder should be made available to the examiner and the examination report must reflect that such a review was undertaken. 


The examiner should offer an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's service-connected disabilities, singularly or jointly, render him unable to secure or maintain a substantially gainful occupation, taking into consideration his level of education, special training, and previous work experience, but not his age or any impairment caused by nonservice-connected disabilities.  

If the Veteran's service-connected disabilities do not cumulatively render him unemployable, the examiner should suggest the type or types of employment in which the Veteran would be capable of engaging with his current service-connected disabilities, given his current skill set and educational background. 

All opinions expressed should be accompanied by supporting rationale. 

2.  Then, after ensuring any other necessary development has been completed as a result of the above instructions, adjudicate the Veteran's claim.  If action is adverse to the Veteran, provide the Veteran and his representative with a Supplemental Statement of the Case and allow an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


